Name: Council Regulation (EC) No 1677/2001 of 13 August 2001 amending Regulation (EC) No 772/1999 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway
 Type: Regulation
 Subject Matter: fisheries;  trade;  tariff policy;  Europe;  competition
 Date Published: nan

 Avis juridique important|32001R1677Council Regulation (EC) No 1677/2001 of 13 August 2001 amending Regulation (EC) No 772/1999 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in Norway Official Journal L 227 , 23/08/2001 P. 0015 - 0021Council Regulation (EC) No 1677/2001of 13 August 2001amending Regulation (EC) No 772/1999 imposing definitive anti-dumping and countervailing duties on imports of farmed Atlantic salmon originating in NorwayTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), and in particular Article 8 thereof,Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 on protection against subsidised imports from countries not members of the European Community(2), and in particular Article 13 thereof,Having regard to the proposal submitted by the Commission after consulting the Advisory Committee,Whereas:A. PREVIOUS PROCEDURE(1) On 31 August 1996, by means of two separate notices published in the Official Journal of the European Communities, the Commission announced the initiation of an anti-dumping proceeding(3) and an anti-subsidy proceeding(4) in respect of imports of farmed Atlantic salmon originating in Norway.(2) These proceedings resulted in anti-dumping and countervailing duties being imposed by Council Regulations (EC) No 1890/97(5) and 1891/97(6) in September 1997 in order to eliminate the injurious effects of dumping and subsidisation.(3) In parallel to this, by Decision 97/634/EC(7), the Commission accepted undertakings from 190 Norwegian exporters and imports of farmed Atlantic salmon originating in Norway ("the product concerned") exported to the Community by these companies were exempted from the said anti-dumping and countervailing duties.(4) The form of the duties was later reviewed and Regulations (EC) No 1890/97 and (EC) No 1891/97 were replaced by Regulation (EC) No 772/1999(8).B. FAILURE TO COMPLY WITH THE UNDERTAKING(5) The undertakings offered by the Norwegian companies oblige them, inter alia, to provide the Commission with detailed quarterly reports of their sales to the Community of the product concerned. These reports should be received by the Commission no later than 30 days after the end of the quarter in question.(6) For the fourth quarter of 2000, two Norwegian companies, Marstein Seafood AS (UT No 1/93, TARIC additional code 8197 ) and Westmarine AS (UT No 1/192, TARIC additional code 8625 ), failed to present their sales reports within the prescribed time limit, offering no explanation whatsoever for this failure. The Commission's findings in this respect are set out more fully in Commission Decision 2001/644/EC of 20 July 2001 amending Decision 97/634/EC accepting undertakings offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of farmed Atlantic salmon originating in Norway(9).(7) As breaches of the undertakings have been found to have occurred, acceptance of the undertakings has been withdrawn by the Commission. Definitive anti-dumping and anti-subsidy duties should therefore be imposed forthwith against the two companies concerned.C. NEW EXPORTERS AND CHANGES OF NAME(8) Two Norwegian companies, Atlantis AS and Cape Fish AS, claimed that they are "new exporters" within the meaning of Article 2 of Regulation (EC) No 772/1999 in conjunction with Article 11(4) of Regulation (EC) No 384/96 and Article 20 of Regulation (EC) No 2026/97, and have offered undertakings. Having investigated the matter, it was established that the applicants fulfilled the conditions for being considered as new exporters and, accordingly, the undertakings offered have been accepted by the Commission. The exemption to the anti-dumping and countervailing duties should therefore be extended to these companies.(9) A Norwegian exporter with an undertaking advised the Commission that the group of companies to which it belongs had been re-organised and that another company within the group was now responsible for exports to the Community. The company therefore requested that its name be replaced on the list of companies from which undertakings are accepted in the Annex to Decision 97/634/EC and on the list of companies which benefit from an exemption to the anti-dumping and countervailing duties in the Annex to Regulation (EC) No 772/1999.(10) Two other exporters advised the Commission that their names had changed and also requested that the lists of companies mentioned in the previous recital be amended.(11) Having verified the nature of these requests, the Commission considered them all to acceptable since the changes do not entail any substantive changes requiring a re-assessment of dumping, nor do they affect any of the considerations on which the acceptance of the undertaking was based. The Commission's findings in this respect are set out more fully in Commission Decision 2001/644/EC.D. AMENDMENT OF THE ANNEX TO REGULATION (EC) No 772/1999(12) In view of all the above, the Annex to Regulation (EC) No 772/1999 which lists the companies exempted from the anti-dumping and countervailing duties should be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 772/1999 shall be replaced by the Annex hereto.Article 21. (a) Definitive countervailing and anti-dumping duties are hereby imposed on imports of farmed (other than wild) Atlantic salmon falling within CN codes ex 0302 12 00 (TARIC codes: 0302 12 00*21, 0302 12 00*22, 0302 12 00*23 and 0302 12 00*29 ), ex 0303 22 00 (TARIC codes: 0303 22 00*21, 0303 22 00*22, 0303 22 00*23 and 0303 22 00*29 ), ex 0304 10 13 (TARIC codes: 0304 10 13*21 and 0304 10 13*29 ) and ex 0304 20 13 (TARIC codes: 0304 20 13*21 and 0304 20 13*29 ) originating in Norway and exported by Marstein Seafood AS or Westmarine AS.(b) These duties shall not apply to wild Atlantic salmon (TARIC codes: 0302 12 00*11, 0304 10 13*11, 0303 22 00*11 and 0304 20 13*11 ). For the purpose of this Regulation, wild salmon shall be that in respect of which the competent authorities of the Member States of landing are satisfied, by means of all customs and transport documents to be provided by interested parties, that it was caught at sea.2. (a) The rate of the countervailing duty applicable to the net free-at-Community frontier price, before duty, shall be 3,8 %.(b) The rate of the anti-dumping duty applicable to the net free-at-Community frontier price, before duty, shall be EUR 0,32 per kilogram net product weight. However, if the free-at-Community-frontier price, including the countervailing and anti-dumping duties, is less than the relevant minimum price set out in paragraph 3, the anti-dumping duty to be collected shall be the difference between that minimum price and the free-at-Community-frontier price, including the countervailing duty.3. For the purpose of paragraph 2, the following minimum prices shall apply per kilogram net product weight:>TABLE>Article 3This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 August 2001.For the CouncilThe PresidentL. Michel(1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 2238/2000 (OJ L 257, 11.10.2000, p. 2).(2) OJ L 288, 21.10.1997, p. 1.(3) OJ C 253, 31.8.1996, p. 18.(4) OJ C 253, 31.8.1996, p. 20.(5) OJ L 267, 30.9.1997, p. 1. Regulation repealed by Regulation (EC) No 772/1999 (OJ L 101, 16.4.1999, p. 1).(6) OJ L 267, 30.9.1997, p. 19. Regulation repealed by Regulation (EC) No 772/1999.(7) OJ L 267, 30.9.1997, p. 81. Decision as last amended by Commission Decision 2001/544/EC (OJ L 195, 19.7.2001, p. 50).(8) OJ L 101, 16.4.1999, p. 1. Regulation as last amended by Regulation (EC) No 1469/2001 (OJ L 195, 19.7.2001, p. 1).(9) See page 49 of this Official Journal.ANNEXList of companies from which undertakings are accepted and thus exempted from the definitive anti-dumping and countervailing duties>TABLE>